            Case 1:20-cv-00849-CKK Document 53 Filed 04/20/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

              Plaintiffs,

 v.
                                                        Civil Action No. 20-0849 (CKK)
 QUINCY BOOTH, et al.,

              Defendants.



                       THE DISTRICT OF COLUMBIA’S NOTICE
                 IN RESPONSE TO THE COURT’S APRIL 15, 2020 ORDER

       Pursuant to the Court’s April 15, 2020 Order, the District of Columbia Department of

Corrections (DOC) submits this Notice, updating the Court on steps that residents in the agency’s

custody and their attorneys of record can take to make confidential legal calls. DOC’s legal call

policies provide its residents with the ability to have legal calls with their attorneys while allowing

the agency to continue with its COVID-19 prevention measures.

      As part of its ongoing efforts to prevent the spread of COVID-19 in its facilities and in

compliance with Centers for Disease Control guidelines, DOC has limited visitation to its facilities,

and reduced its residents’ off-unit time and out-of-cell time to an hour each day. However,

acknowledging the rights of its residents to communicate with their attorneys, DOC implemented

the following policies for legal calls:

       1.       DOC entered into an agreement with its telephone service providers to provide each

resident housed in its facilities a free, unmonitored and unrecorded 30-minute telephone call to the

registered telephone number of his/her attorney each day.
             Case 1:20-cv-00849-CKK Document 53 Filed 04/20/20 Page 2 of 5




        2.       DOC’s residents’ attorneys register their telephone numbers with DOC’s telephone

system by providing DOC their contact information.

        3.       Once DOC receives the attorneys’ contact information, it is entered into DOC’s

telephone system and all calls to the attorneys’ numbers from their clients are free, unmonitored

and unrecorded.

        4.       DOC’s residents are notified when their attorneys’ contact information is registered

in the telephone system so they may contact their attorneys during their daily one hour out-of-cell

time.

        5.       Under DOC’s evolving COVID-19 response policy, only a maximum of nine

residents (six out-of-cell residents and two to three cleaning detail members) are allowed out of

their cell at a time in each of DOC’s housing units.

        6.       DOC is in regular communication with the Public Defender Service for the District

of Columbia (PDS) and the Federal Public Defender for the District of Columbia (FPD) to obtain

the contact information of attorneys from both agencies who represent DOC residents. The contact

information of these attorneys has been entered into DOC’s telephone system.

        7.       Also, both PDS and FPD agreed to send letters to their clients in DOC custody with

the names and telephone numbers of their attorneys so their clients may contact their attorneys

during their out-of-cell time.

        8.       DOC’s case managers also regularly work with the telephone service providers to

ensure the contact information of private attorneys and legal entities that represent DOC’s residents

are entered into the telephone system, as it is received, so that attorneys may participate in legal

calls with their clients.




                                                  2
            Case 1:20-cv-00849-CKK Document 53 Filed 04/20/20 Page 3 of 5




       9.       Additionally, DOC’s case managers and operations staff facilitate emergency legal

calls between DOC residents and their attorneys. Specifically, if an attorney contacts DOC and

requests an emergency legal call with their client, DOC’s case management and operation staff

work with the attorney to schedule the legal call.

       10.      As part of its efforts to better facilitate emergency legal calls, DOC has entered into

an agreement with PDS and FPD. Each Monday through Friday, by 5:00 p.m., PDS and the FPD

each email DOC a list of up to twenty residents whose attorneys need to speak with them the

following business day. The next business day, DOC’s case management and operation staff

coordinate legal calls between the residents on the lists and their attorneys.

       11.      Recently, DOC developed an email address which will be posted on its

website, DCDOClegalcalllist@dc.gov, where private attorneys and legal entities can forward their

contact information to DOC and submit requests for emergency legal calls with their clients.

       12.      This email account is checked by DOC staff regularly and attorney contact

information is entered into DOC’s telephone system. Also, all requests for legal calls are followed

by a telephone call or an email by DOC staff to the attorney to coordinate those legal calls.

       13.      Additionally, DOC will begin posting signage throughout its facilities and make

announcements over its public announcement system reminding its residents that legal calls are

unmonitored.

       14.      Unfortunately, because of staffing shortages, particularly amongst its case

managers, DOC’s residents’ legal calls are primarily conducted in housing units during residents’

one hour out-of-cell time. However, to ensure that the resident’s legal calls are confidential, DOC

separates the residents during their call as much as possible consistent with required social




                                                  3
             Case 1:20-cv-00849-CKK Document 53 Filed 04/20/20 Page 4 of 5




distancing, and will examine the potential of staggering residents’ legal calls to the extent it does

not affect their out-of-cell time.

           15.   Also, DOC is examining limiting the number of residents out of their cells for legal

calls and extending over-time for its case management and operation staff, hiring additional case

managers and recruiting volunteers from other agency divisions to assist with escorting residents

to secured areas of the facilities for legal calls.

           16.   COVID-19-positive residents at DOC are housed in insolation. For their safety and

the safety of DOC staff, these residents’ out-of-cell time is limited. However, to ensure that these

residents are allowed their free 30-minute legal calls and access to emergency calls from their

attorneys, DOC has placed mobile telephone carts in several of the isolation units which allow

residents housed in isolation to make legal calls from their cells. These phones are sanitized after

each use. DOC has also ordered additional mobile telephone carts for those isolation units that do

not currently have them.

           17.   Finally, DOC has over 300 tablets for its residents (for educational and

entertainment purposes) and is considering acquiring more and is investigating having cellular

service capability added to the tablets so that its residents can contact their attorneys using those

tablets.

Dated: April 20, 2020.                   Respectfully submitted,

                                         KARL A. RACINE
                                         Attorney General for the District of Columbia

                                         TONI MICHELLE JACKSON
                                         Deputy Attorney General
                                         Public Interest Division

                                         /s/ Fernando Amarillas
                                         FERNANDO AMARILLAS [974858]
                                         Chief, Equity Section


                                                      4
Case 1:20-cv-00849-CKK Document 53 Filed 04/20/20 Page 5 of 5




                     /s/ Andrew J. Saindon
                     ANDREW J. SAINDON [456987]
                     Senior Assistant Attorney General
                     MICAH BLUMING [1618961]
                     PAMELA DISNEY [1601225]
                     Assistant Attorneys General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-6643
                     (202) 730-1470 (f)
                     andy.saindon@dc.gov
                     micah.bluming@dc.gov
                     pamela.disney@dc.gov

                     Counsel for Defendants




                               5
